Per Curiam.
Evidence of directions given by the plaintiff to another sheriff, or his deputy, in regard to his enforcement of another execution. *92tissued on this judgment, a year or so before the execution in question, was inadmissible. It tended in no way to justify the defendant for any neglect to enforce the execution placed in his hands. Nor did it tend to prove what •directions the plaintiff had given to this defendant. The evidence in this ■case was conflicting, and this improper evidence very probably had influence with the jury. Judgment reversed; new trial granted; costs to abide event.